DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said supplying means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claims 4, 10, 12) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 10, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. (U.S. Patent Application Publication 2015/0128525), in view of Romagnoli (U.S. Patent 4,506,495).  Regarding Claim 1, Bartoli et al., hereafter “Bartoli,” show that it is known to have a method for making a capsule provided with a body containing a filtering element suitable for receiving a product for preparing a beverage (0001), including the steps of: supplying a first film of thermoplastic material (element 100) and a second film of filtering material (element 110) to a forming mold according to a supplying direction, superimposing said second film on said first film, said forming mold having a lower half mold in which a plurality of cavities is obtained and an upper half mold provided with a plurality of stretching elements, one for each cavity, which are movable in a direction that is perpendicular to said supplying direction (Figures 1, 3, element 31); pre-heating to a softening temperature said first film of thermoplastic material, by a pre-heating device arranged upstream of said forming mold (0046); closing said forming mold bringing said lower half mold and said upper half mold towards one another until they clamp  thermoplastic material from the second film of filtering material and deform both the thermoplastic material and the filtering material until, in each cavity, they reach the final shape of the respective capsule body and of the filtering element associated therewith (Figure 2, element 19; Column 3, lines 35-39).  It would have been obvious to one of ordinary skill to use Romagnoli’s compressed air in order to deform Bartoli’s film because compressed air is a known method of deforming a film (MPEP 2144.07).
Regarding Claim 2, Bartoli shows the method of claim 1 above, including one wherein, before closing the forming mold, the stretching elements are moved towards the lower half mold until they come into contact with the second film of filtering material superimposed to the first film of thermoplastic material and partially deform the first film of thermoplastic material and the second film of filtering material (Figures 3-4: the curved end of element 31 would contact 100, 110 before 32 and 37 are closed).
Regarding Claim 3, Bartoli shows the method of claim 1 above, including one wherein the forming includes advancing stretching elements inside the cavities of the lower half mold to obtain simultaneously preforming of the bodies of the capsules and of the respective filtering elements (0058, 0062).
Regarding Claims 4 and 10, Bartoli shows the method of claim 1 above, including one wherein the first film and the second film are advanced in the advancement direction and are kept taut by at least one supplying means located downstream of the mold, with respect to the advancement direction (0085).

	Regarding Claims 12, 15-16, Bartoli shows an apparatus for making a capsule (0001) comprising a forming mold including a lower half and and an upper half provided with a plurality of stretching elements (Figure 3), a supplying means including a gripper (0085), and a preheating device (0046: heating plates/lamps are known heating devices (MPEP 2144.07)). Bartoli does not show using compressed air to deform the film material(s).  Romagnoli shows that it is known to have an apparatus for making an article which includes a conduit through which compressed air can be delivered inside the forming mold (Figure 2, element 19; Column 3, lines 35-39).  It would have been obvious to one of ordinary skill to use Romagnoli’s compressed air in order to deform Bartoli’s film because compressed air is a known method of deforming a film (MPEP 2144.07).

Allowable Subject Matter
Claims 18-19 are allowed, based on previously-indicated allowable subject matter.
Claims 7-9, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 September 2021, with respect to the rejection(s) of claim(s) 1-6, 10, and 12-16 under Garwood have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bartoli and Romagnoli.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742